                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



 CHASE WILLIAMS and WILLIAM ZHANG,
 individually and on behalf of all others similarly
 situated,                                                    Case No. 1:20-cv-02809-LAK

                             Plaintiffs,                      Honorable Lewis A. Kaplan

                        v.

 BLOCK.ONE, BRENDAN BLUMER, and DAN
 LARIMER,

                             Defendants.



                       DECLARATION OF JORDAN A. GOLDSTEIN

       I, Jordan A. Goldstein, declare as follows:

       1.      I am a partner at Selendy & Gay PLLC, counsel for Plaintiffs. I am admitted to the

bar of the State of New York and admitted to practice before this Court and am in good standing.

       2.      I make this declaration in support of Plaintiffs’ Reply In Further Support of Their

Motion for Appointment of Lead Plaintiffs and Approval of Their Selection of Roche Cyrulnik

Freedman LLP and Selendy & Gay PLLC As Co-Lead Counsel.

       3.      Attached hereto as Exhibit 1 is a true and correct copy of the certificate of formation

for Token Fund I LLC, showing that Token Fund I LLC was formed on June 6, 2020 under the

laws of Puerto Rico.

       4.      Attached hereto as Exhibit 2 is a true and correct copy In the Matter of Brandon

Elsasser of a June 29, 2017 Order Instituting Proceedings Pursuant to Sections 6(c) and 6(d) of the

Commodity Exchange Act, Making Findings and Imposing Remedial Sanctions, CFTC Docket

No. 17–18, issued by the Commodity Futures Trading Commission (“CFTC”).
       5.        Attached hereto as Exhibit 3 is a true and correct copy of a CFTC press release

dated June 29, 2017, available at https://www.cftc.gov/PressRoom/ PressReleases/7582-17, titled

“CFTC Orders Rosenthal Collins Capital Markets LLC, Now Known as DV Trading LLC, to Pay

a Civil Penalty of $5 Million for Engaging in Illegal Wash Sales Designed to Generate Exchange

Rebate Fees[;] Former RCCM Trader Brandon Elsasser also Ordered to Pay $200,000 for Similar

Unlawful Trading Conduct.”

       6.        Attached hereto as Exhibit 4 is a true and correct copy of a Notice of Disciplinary

Action issued by the Chicago Mercantile Exchange and directed at Brandon Elsasser, available at

https://www.cmegroup.com/notices/disciplinary/2017/12/cme-13-9575-bc-2-brandon-

elsasser.html.

       7.        I declare under penalty of perjury that the foregoing is true and correct.

Executed on:            June 29, 2020
                        New York, New York


                                                    __________________________
                                                    Jordan A. Goldstein
                                                    SELENDY & GAY PLLC
                                                    1290 Sixth Avenue, 17th Floor
                                                    New York, NY 10104
                                                    jgoldstein@selendygay.com




                                                   2
